Title: James Madison to John Percival, 7 February 1829
From: Madison, James
To: Percival, John


                        
                            
                                
                            sir.
                            
                            
                                
                                    Montpellier
                                
                                 Feby. 7. 1829.
                            
                        
                        
                        I have recd. your letter of Jany. 31. and feel a proper respect for the solicitude which prompted it. But at
                            the great age of my memory, and in reference to a remote period, crowded with a multiplicity of duties pressing on the
                            attention, I think it most proper, on these considerations, as well as others involved in your enquiries, to refer for the
                            information which is the object of them, to the Journals of the Senate and the Archives of the Navy Department; in which
                            it is presumed, the Executive proceedings in any cases such as you allude to may be traced & ascertained. With
                            friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    